Citation Nr: 1212057	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  03-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Entitlement to VA benefits based on the character of discharge from active duty. 

2. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 1979 and July and August 2002 decisions issued by the RO in St. Petersburg, Florida, which determined that the character of the appellant's discharge was a bar to VA benefits and denied entitlement to nonservice-connected pension benefits.  The Board remanded the character of discharge appeal for additional development and the pension benefits claim for issuance of a statement of the case in January 2006.  The appellant perfected the pension appeal in 2006.  The case was remanded by the Board a second time in February 2009 to afford the appellant a hearing before a member of the Board.  

The appellant testified before a Decision Review Officer in July 2003 and before the undersigned Veterans' Law Judge in May 2009.  Transcripts of these hearings are of record. 

Following two Board remands, an August 2009 Board decision denied the Veteran's appeal as to both issues. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 5, 2010, the Court remanded the case to the Board pursuant to the terms of a Joint Motion For Remand (JMR).  The Board remanded this case for additional development in December 2010.  It returns now for appellate consideration.

The appellant's representative has made numerous requests for extensions for the purpose of submitting additional evidence.  Following issuance of the November 2011 supplemental statement of the case (SSOC), the representative requested 60 days additional time to submit evidence.  The RO granted the extension and waited for 60 days.  When no evidence was received, the RO certified the appeal in February 2012.  The representative again requested 60 days additional time to submit evidence.  After receiving the Board's March 2012 letter informing them that the claims file had been received at the Board, the representative filed another extension request, this time for 90 days, in March 2012.  

The Board observes that the grant of an extension is discretionary.  The appellant and his representative have had at least since April 2010, nearly two years, if not longer if one notes the fact that the Board remand this case three times for additional development, with each remand delaying the adjudication of this case by over a year, to find and submit additional evidence.  The appellant's present pursuit of benefits is now over a decade old.  Given that the representative himself signed the JMR, he was perfectly well aware that additional evidence should be sought and submitted in a timely manner.  Communications to the appellant and his representative have reminded them that additional evidence should be sought and submitted.  The appellant and his representative have already been afforded an extension at the RO level during which time no evidence was submitted.  More than four months have elapsed between the issuance of the November 2011 SSOC and the instant decision to locate and submit additional evidence.  The representative has provided no cause at all (let alone good cause) as to why additional extensions of time should be awarded.  

The request for an additional extension of 90 days for the submission of additional evidence is denied.  

FINDINGS OF FACT

1.  The appellant was absent without authority from active duty for a continuous period of more than 180 days and discharged under conditions other than honorable. 

2.  Compelling circumstances did not warrant the appellant's prolonged unauthorized absence from his military duties.

3.  The appellant does not allege and the evidence does not suggest that he was insane at any time during or after service.

4.  The appellant is not a "veteran" for pension benefits purposes.



CONCLUSIONS OF LAW

1. The criteria for entitlement to VA benefits have not been met, based on the character of the appellant's discharge from active duty. 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011). 

2. The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1502, 1513, 1521, 1522 (West 2002); 38 C.F.R. § 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is appealing the denial of VA benefits (specifically a nonservice-connected pension), which were denied in March 1979 and July and August 2002 administrative decisions due to the character of his discharge. 

In November 1971, the appellant was discharged from service under other than honorable conditions.  His Form DD-214 indicated that he had been AWOL for a continuous period of over 200 days, from April 9, 1971 through October 28, 1971. The appellant requested discharge in lieu of a court martial.  In August 1977, the appellant was awarded an upgraded discharge (that is, under honorable conditions), under the Department of Defense Discharge Review Program (Special), effective July 7, 1977.

In August 1977, the appellant filed a claim for nonservice-connected pension benefits.  In March 1979, his claim was denied on the basis that his discharge from military service was found to have been issued under conditions which constituted a bar to the payment of VA benefits.  

In August 1979, the appellant's NOD with that decision was received by the RO. 

In May 2002, the appellant again asked for nonservice-connected pension benefits, maintaining that his discharge had been upgraded and he was entitled to benefits.  In July and August 2002 administrative decisions, the RO denied entitlement to nonservice-connected pension benefits, noting he was barred from receiving VA benefits because of the character of his discharge from service.  A SOC on the character of discharge appeal was not issued until September 2003, as a result the claim for benefits remained in appellate status.  The appellant perfected a timely appeal to this issue in September 2003. 

Under the relevant law, "[a] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

The first issue on appeal is whether or not the character of the appellant's discharge from active service bars him from receiving VA benefits.  In pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002); see also 38 C.F.R. § 3.12(c)(6) (2011). 

As discussed above, the appellant received an upgraded discharge under the Department of Defense Discharge Review Program (Special), effective July 7, 1977.  An honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed by 38 C.F.R. § 3.12(c): (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974, or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977, or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h) (2011).  The appellant's upgraded discharge (made under the Department of Defense Special Discharge Review Program) does not, in and of itself, remove a bar to benefits imposed by 38 C.F.R. § 3.12(c).  That upgraded discharge was later reversed in 1978 by a Discharge Review Board.  

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).  The appellant did not serve overseas, did not engage in combat and has no service-incurred or aggravated disabilities.  The Board also notes that the appellant accepted discharge in lieu of court martial.  The Board finds that the appellant's voluntary discharge indicates that he had no defense which would have precluded conviction for absence without leave.  

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also 38 C.F.R. § 3.354 (2011) (defining insanity for purposes of determining cause of discharge from service).  The appellant does not allege and there is no evidence to establish that the appellant was insane at the time of the events in question.  The Board concludes that the appellant was not insane at the time of his period of unauthorized absence.  The Board turns to compelling circumstances of the prolonged unauthorized absence.

The length and character of service exclusive of the period of the unauthorized absence will be considered in determining whether compelling circumstances warranted the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6).  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Id.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  Id.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Id.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.  Id.  

The Board has reviewed the length and character of the appellant's service exclusive of the period of unauthorized leave.  He had a total of four months, 21 days service aside from the AWOL period.  Given that the appellant was AWOL until October 26, 1971 and his separation was effected on November 24, 1971, at least one month of his service was after his AWOL period awaiting discharge or court martial.  Of the remaining three months, 21 days service, the appellant was a trainee.  A January 1971 letter to the appellant's is of record, noting that he had been selected as an Outstanding Soldier of his basic combat training brigade.  The appellant failed to complete Advanced Infantry Training (AIT) due to his AWOL period.  While meritorious through January 1971, a period of three months, 21 days service, during which time he failed to complete his training, the Board finds that this service was not of benefit to the nation.  The appellant did not complete enough service to be minimally qualified to be deployed or sent to a permanent duty station for the remainder of his two year tour.

In testimony and his own lay statements, the appellant alleges that there were compelling circumstances to warrant his prolonged unauthorized absence, that is, medical, marital, and financial circumstances, which contributed to his being unable to return to active duty.  He testified that he was seen on sick call for his back about 20 times; that because the Army was not treating him to his satisfaction, he sought and obtained medical treatment in Tampa from doctors he knew and had treated him when he was a child; that he did not classify himself as AWOL because his company commander knew where he was; that he talked to his company commander two or three times weekly, either from the hospital, or from home, and gave him an update on his medical treatment; that he took an other than honorable discharge on the advice of his military legal counsel and was told that, if he wanted a upgraded discharge, he could apply for it once he got out; and that he did apply for one.  The appellant indicated that when he returned to Ft. Jackson that he took his whole medical file with him and gave it to the Army, so he assumed that it would be in his file; and that his attempts to obtain his private treatment records for that period have been unsuccessful, since one doctor is dead, and he does not know the location of the other one.  

The Board has carefully considered the appellant's testimony, but concludes that his assertions are either unsubstantiated or contradicted by the evidence of record. 

For example, the appellant's service treatment records do not show any injury to the appellant's back.  In March 1971, the appellant was admitted to the Fort Jackson Army Hospital with a history of left side pain of approximately two months duration, believed to be secondary to a urinary tract infection.  He was suspected to have a left kidney infection, but this was unconfirmed when the appellant went AWOL after about two weeks of hospitalization.  An intravenous pyelogram revealed no abnormalities, with the appellant's kidneys functioning normally.  A general physical examination was within normal limits.  The appellant did have a positive Tine test, but chest x-rays were negative.  

Some private treatment records from the AWOL period have been obtained.  These include two single page letters from doctors in Tampa, Florida.  The first, from Dr. F.P., indicates that the appellant was seen for complaints of low back pain in April 1971.  The physical examination was essentially negative except for a grade 2 systolic heart murmur and tenderness in the left kidney area.  The second, from Dr. J.B., shows that the appellant was examined in May 1971 and was found to have a kidney infection and congenital heart disease.  

When he returned in October 1971, he continued to complain of dizziness and low back pain.  On examination his back was normal.  In November 1971, the appellant complained of chest pains, but chest x-rays and an EKG were normal.  However, the examining physician did detect a grade II systolic murmur.  The appellant was diagnosed with a functional heart murmur, which is a cardiac murmur generated in the absence of organic cardiac disease.  Dorland's Illustrated Medical Dictionary, 31st ed., 1208 (2007).  In November 1971, the Veteran was also given a diagnosis of splenic flexure syndrome. 

At the appellant's separation examination in November 1971, his heart and back were found to be within normal limits and no illnesses or injuries were noted.  Significantly, on the appellant's report of medical history prepared at the same time, the appellant denied experiencing recurrent back pain, as well as pain or pressure in the chest or palpitation or pounding heart.  He also denied receiving treatment by clinics, physicians, or other health practitioners within the last five years. 

The appellant's service treatment records and service personnel records provide highly probative evidence against the assertions of the appellant that he was suffering from serious medical problems that urgently required treatment from a private physician.  Although the staff at Fort Jackson Army Hospital had not yet definitively identified the cause of the appellant's symptoms when he went AWOL, he had only been hospitalized for two weeks at the time and additional testing had been scheduled.  There is no evidence of record to suggest that the appellant was provided with inferior medical treatment, indeed, the evidence of record shows that the appellant was afforded numerous diagnostic tests in an attempt to identify the etiology of his illness.  The private treatment records show that the appellant sought treatment once for low back pain, but none was found.  Tenderness of the left kidney area and kidney infection, consistent with the findings at Fort Jackson, was discovered.  Thus, the treatment at Fort Jackson was consistent with and appropriate to later medical findings.  

While the appellant could understandably have been anxious and frustrated by the inability of his treating physicians to immediately diagnose his illness, the Board does not consider this anxiety and frustration a compelling justification for his prolonged unauthorized absence from his military duties.  Furthermore, the private treatment records do not show ongoing care.  He was seen by each physician once and only once.  The treatment dates were also in April and May 1971.  The lack of extensive evaluation or even repeat visits for follow-up care are inconsistent with the appellant's allegations that he was frustrated and anxious due to the quality of care received at Fort Jackson and inconsistent with his report of hospitalization while in Tampa.  There is no explanation as to why a serviceman in need of only outpatient care could not have returned to the Army in May 1971 after receiving two second opinions and well before his actual return in October 1971.  Instead, the appellant spent another five months AWOL.  

The appellant also told the 1978 Discharge Review Board that he had become ill during service and that he continued to be treated for this illness.  The appellant claimed that he requested a Chapter 10 discharge because he was told it was quicker than a hardship discharge.  The appellant reported that the basis for a hardship discharge would have been medical problems as well as financial problems that developed as a result of his illness and trips home.  He claimed these problems in the military were a factor in his eventual divorce.  The appellant claimed that he believed that he was not receiving adequate medical care and that he left his post to be hospitalized in Tampa for his congenital heart disease and kidney infection.  The financial problems caused by going AWOL to Tampa are incident expenses associated with misconduct.  The Board does not those expenses a justification for a hardship discharge.  

Further, a copy of the November 1978 decision of the Army Discharge Review Board notes that the appellant testified that he was in possession of both military and civilian record that would substantiate his illness and the treatment he received and that he would forward copies of these records to the Review Board; however it does not appear the appellant ever did so.  The 1978 Discharge Review Board found unanimously that affirmance of the discharge upgrade was not warranted.  The Review Board rationale states that the appellant's lack of substantiation of his personal testimony was a basis for rejecting his contentions.  

This Board agrees with the Discharge Review Board.  Given the private treatment records discussed above, there is no indication of hospitalization for heart or kidney disease.  Worse still, the appellant testified before the undersigned that he had been hospitalized in Tampa for a back disorder which had not been identified by doctors at Fort Jackson.  On this record, no back disorder was discovered by doctors in Tampa either.  Moreover, hospitalization did not occur while in Tampa.  Moreover, the Board must note the highly limited objective evidence of any type of problem the appellant actually had at that time. 

The appellant also argued that he had family and financial problems (apart from trips to Tampa) in service to the Discharge Review Board.  He has repeated these allegations before VA.  In 1978, he claimed that his allotment was never received by his then-wife.  The resulting financial problem caused the divorce from his first wife and he received custody of his three children.  The Review Board noted that the appellant's enlistment paperwork indicated that he was "legally separated" at entrance to service, suggesting that the marriage was not terminated due to an alleged allotment problem and that the Veteran was not telling the truth.  Specifically, his enlistment paperwork lists the separation as occurring in September 1969.  The appellant had submitted no evidence to support his claims.  

Moreover, in describing his family situation, the appellant's personnel paperwork indicated that he had been married twice by the time of his enlistment.  The appellant's contention before VA that he divorced his first wife during service is actually contradicted by his personnel records, which the Board finds carries significantly more probative weight than the appellant's statements, which are never totally consistent.

The appellant's post-service medical records also provide evidence against his claim, as none of his current medical records make any reference to an injury or illness during the appellant's military service. 

The Veteran has also testified before the undersigned that he was in frequent contact with his commanding officer, a Captain "B.", throughout his period of unauthorized absence.  However, the Board can find nothing in the appellant's service personnel records to substantiate this contention, which are detailed.

The Board has considered the appellant's age, cultural background, educational level, and judgmental maturity at the time.  The appellant was inducted at the age of 23, had a college degree at the time of his enlistment, had been married twice, had several children and held a job prior to enlistment for fourteen months.  The appellant's paperwork indicates that the effects of a Chapter 10 discharge were explained to him and that he understood the consequences.  While the appellant claims to have been in contact with his captain, a November 1971 letter from Captain B. indicates that the appellant demonstrated a lack of maturity in dealing with the pressures and requirements of military life.  He had on several occasions failed to adhere to military discipline.  His attitude had an adverse effect on his fellow trainees.  He did not respond to counseling, guidance or any other form of rehabilitative effort.  There is no indication from Captain B. that the appellant had been in communication during his AWOL period.  

Simply stated, the Board finds that far from exonerating the appellant, these facts providing more evidence against the claim.  The appellant is exactly the person that the Board would expect, by both education and work history, to understand his obligations and understand the failure to abide by those obligations.  

Moreover, while the Board does not doubt the sincerity of the Veteran's current beliefs, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not a credible historian regarding the facts of his service and the nature of his discharge, or the reasons for his problems in service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Finally, the appellant has submitted statements from his mother and current spouse.  The appellant's mother, C.M., testified that the Veteran stayed with her while he was on unauthorized leave and that she drove him to medical appointments. She claimed that her son had back problems and a "bad" heart problem and was given an honorable medical discharge.  The appellant's spouse, M.M., testified that she was dating the appellant while he was in the military and financed the appellant's trips home for medical treatment for heart and back problems (notwithstanding the appellant's contention that he was married during this time and became divorced because of his problems in service).  Like the appellant's mother, M.M. stated that the appellant received a medical discharge. 

The Board finds that these statements have little probative value.  Not only do the appellant's spouse and mother have an interest in seeing the appellant's claim succeed, but their statements are also full of inaccuracies.  The appellant did not receive either a "medical discharge" or an "honorable discharge", but rather opted to receive an other than honorable discharge to avoid a court martial.  Furthermore, it appears from the appellant's service treatment records that the only heart "problem" he had was a benign heart murmur. 

In sum, the Board finds that there were no compelling circumstances to warrant the appellant's prolonged unauthorized absence from his military duties.  The appellant's age, educational attainment and work history indicate that he was capable of the focus and perseverance necessary to complete a two year tour in the Army.  His early performance evaluation bore that out.  His medical complaints were being treated at Fort Jackson.  He claims that he was greatly concerned that he was not being adequately treated and that flight to doctors in Tampa that he trusted was compelled by his circumstances.  The contemporaneous medical evidence shows that he was seen twice on an outpatient basis without indication of hospitalization.  There was no immediacy in the letters written by the private doctors.  Based on this record, the appellant appears to be a perfectly capable person who soured on the Army after a few months service and left over a minor medical issue.  The Board concludes that the character of the appellant's discharge is a bar to VA benefits.  See 38 C.F.R. § 3.12(c).  

As to the appellant's pension benefits claim, in order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6. The appellant's pension claim is barred by the character of his discharge.  The appellant had no other periods of service.  The appellant is not a veteran for the purposes of disability pension benefits.  The claim must be denied as a matter of law.  

Based on all the above evidence, the Board finds that the appellant is not eligible to receive VA benefits due to the character of his discharge and thus entitlement to a nonservice-connected pension cannot be granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2011). 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to initial adjudication of the Veteran's pension claim, a June 2002 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A July 2006 letter satisfied the duty to notify for the character of discharge issue.  This letter informed the appellant of how to substantiate his claim and of VA and the appellant's respective duties for obtaining evidence.  The appellant's challenge to the bar to benefits based on the character of his discharge dates to a claim made over thirty years ago.  The July 2006 letter is necessarily after the initial adjudication of the claim.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in July 2006, he was provided ample opportunity to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA also has a duty to assist the claimant in the development of the claim. This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the appellant's service treatment records, as well as service personnel records and private medical records.  The appellant was also afforded a VA general medical examination and a VA eye examination in August 2002.  The appellant has not identified outstanding private or service records pertinent to his appeal that he wanted associated with the claims file.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case three times.  The Board will address the adequacy of the RO's compliance with each remand in turn.

The first remand was in January 2006.  The Board instructed first that the appellant be provided with adequate notice under the Veterans Claims Assistance Act for the character of discharge appeal.  This was accomplished in the July 2006 letter discussed above.  

Second, the RO was to conduct searches for any and all records for administrative and legal proceedings, including final reports and findings pertaining to the appellant's administrative separation that resulted in an other than honorable discharge in November 1971 and whether he was given additional compensation for his first wife and their three children prior to his divorce; Ft. Jackson training records or unit records, indicating his absence from training or treatment for alleged back pain and heart/kidney problems; and reports about or medical records from his private physicians during his AWOL period.  The RO was to request from the National Personnel Records Center (NPRC), and any other appropriate agency, any and all copies of orders, including temporary active duty orders, requests for leave and leave records, pay records, and administrative records to include any and all evaluation and fitness reports, records of promotion or demotion, records of time lost, punishment, or administrative actions, and records of citations and/or awards presented to the veteran.  The RO was to request that NPRC, the service department, and other resources search under any and all identification numbers associated with the appellant's name.  The RO made a request for such records from the NPRC in July 2006.  The NPRC performed the search and provided another copy of the personnel records already of record in August 2006.  The RO made a specific request to the Fort Jackson Hospital for all of the appellant's treatment records in September 2006; the Hospital responded in November 2006 that it had no records for him in October 2006.  The RO attempted to obtain the appellant's financial records through the NPRC.  The NPRC responded in June 2007 that the facility did not maintain such records and forwarded the request to "Code 16", the Defense Finance and Accounting Service (DFAS).  Following numerous contacts, the DFAS provided a July 2008 statement that they maintain only records beginning in December 1971, the month after the appellant's separation from service.  DFAS indicated that pay records prior to December 1971 were no longer available and payments could not be determined.  Thus, further attempts to obtain these records would be futile.  

Third, if the service personnel records are unavailable, the Board asked the RO to use alternative sources to obtain such records, using the information of record and any additional information the appellant might provide.  The RO was to consider special follow-up by its military records specialist and/or referral of the case for a formal finding on the unavailability of service medical or service personnel records.  See VBA's AJUDICATION PROCEDURE MANUAL, M21-1, Part III, chapter 4, paras. 4.28 and 4.29.  If necessary, the RO was to request that the appellant augment the information he has already provided.  A formal finding of unavailability of the appellant's pay records was entered into the record in August 2008.  

Fourth, the RO was to request copies of any decision(s) and accompanying medical records submitted in support of any claim by the appellant for disability benefits from the Social Security Administration (SSA).  The appellant's SSA records were obtained in July 2006.  

The second remand was in February 2009 to afford the appellant with a hearing before a member of the Board.  The appellant testified before the undersigned in May 2009.  

The Board remanded a third time in December 2010.  This remand was to conduct a search for unit and clinical records through the NPRC for all inpatient and outpatient clinical records for the appellant's treatment at the Fort Jackson Hospital for the approximate time period from April to October 1971, to search for and provide the appellant's unit records for the approximate time period from April to October 1971 to include unit rosters and morning reports.  The RO requested the search be performed by the NPRC in February 2011.  The NPRC provided copies of unit records pertaining to the appellant in April 2011, indicating that Fort Jackson had no records of treatment of the appellant in the requested time period.  

The Board finds that the RO complied substantially with January 2006, February 2009 and December 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As noted in the Introduction, the appellant's representative has submitted three requests for additional time since the issuance of the November 2011 SSOC.  The RO has already afforded the representative a 60 day extension.  The representative has now had four months to submit additional evidence since the SSOC and two years since the JMR returning this case to the Board from the Court in April 2010.  The representative has had ample time to research and locate additional records.  For the purposes of the duty to assist discussion, the representative has not identified the potential source of records he intends to mine for further evidence material to this case.  No duty falls upon VA to conduct an independent search.  Extensions of filing deadlines are discretionary and the Board has denied further extensions.  The Board concludes that the duty to assist is satisfied.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to VA benefits based on the character of discharge from active duty is denied. 

Entitlement to nonservice-connected pension benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


